Citation Nr: 0616456	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-20 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses for emergency room treatment at Vacavalley 
Hospital incurred on July 5, 2003.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2004 determinations by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Martinez, California, that 
the veteran was not entitled to payment or reimbursement for 
the cost of private medical expenses incurred on July 5, 
2003.  

The appeal is REMANDED to the VAMC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran 
initially requested to appear before a Veterans Law Judge in 
Washington, DC, and then requested to appear for the personal 
hearing via video conference at the regional office (RO) in 
Oakland, California, in lieu of an in-person hearing in 
Washington, DC.  The veteran was subsequently scheduled for 
such a hearing; however, the letters notifying the veteran of 
the time and place of the hearing were returned to the RO as 
undeliverable by mail because the veteran no longer lived at 
the address to where the notice letters were sent.  The case 
was thereafter sent to the Board.

In the meantime, the veteran submitted correspondence to the 
RO, regarding a matter unrelated to this claim, which 
contains the current address of the veteran.  Thus, the 
veteran should be scheduled for a personal hearing with a 
Veterans Law Judge via video conference at the RO.  

In addition, the Board notes that, as required by 38 U.S.C.A. 
§ 5103(a), prior to the initial unfavorable agency of 
original jurisdiction (AOJ) decision, the claimant must be 
provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 
(2004).  The veteran has not yet been notified of the above.  
As such, a duty-to-assist letter must be sent to the veteran 
before the Board will proceed with a decision in this case.  

Finally, the Board also finds that the Statement of the Case 
(SOC) does not contain all of the potentially applicable laws 
and regulations governing this appeal.  Specifically, the SOC 
does not provide the law with respect to filing claims for 
payment and reimbursement under 38 C.F.R. § 17.1004 (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The VAMC must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), with respect 
to the issue of entitlement to 
reimbursement of medical expenses.  Such 
notice should specifically apprise the 
veteran of the applicable law and 
regulations which govern his claim, the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VAMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b) (2005).  
A record of his notification must be 
incorporated into the claims file.  

2.  The veteran should be provided a 
supplemental statement of the case (SSOC) 
which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, include the provisions of 
38 C.F.R. § 17.1004 (2005).  

3.  After the completion of #1 and #2 
above, the RO should appropriately 
schedule the veteran for a personal 
hearing via video conference before a 
Veterans Law Judge at the RO.  The RO 
should notify the veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claim file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






